Citation Nr: 0412522	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  95-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder with related pruritis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The appellant served on active duty from April 1968 to 
December 1969.  This claim initially came to the Board of 
Veterans' Appeals (the Board) from a January 1994 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD with stress-related pruritis, and 
assigned a 50 percent disability evaluation.  The veteran has 
also appealed an April 1995 rating action denying a total 
compensation rating based on individual unemployability. 

This claim has had a long appellate history that has included 
an appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  In September 1998 the Court 
remanded the case to the Board.  Since the Court remand there 
has been a November 1998 Board remand and additional hearings 
both before the RO and the undersigned.

FINDINGS OF FACT

1.  Continuously since the effective date of service 
connection, the veteran's PTSD has been productive of no more 
than a considerable degree of social and industrial 
impairment, and no more than some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.

2.  The veteran has two years of college education and 
stopped working as a truck driver in the early 1990's because 
of physical disabilities.

3.  The veteran's only service-connected disability, PTSD, is 
rated 50 percent, and does not preclude him from working.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

2.  The requirements for a total compensation rating based on 
individual unemployability rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision, 
statement of the case, and supplemental statements of the 
case informed the veteran of the types of evidence needed to 
substantiate his claim.  In November 2001 the RO sent a 
letter to the veteran, and asked him to submit certain 
information, and informed him of the elements needed to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information the VA would obtain.  Therefore, the Board 
finds that VA's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the November 2001 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the November 2001 letter to the veteran from the RO, the 
RO informed him that the VA must make reasonable efforts to 
help him get evidence necessary to support his claim.  He was 
told that VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that these 
records were received by the VA.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was 
further notified, "You can help us with your claim by doing 
the following: telling us about any additional information or 
evidence that you want us to try to get for you."  It 
therefore appears that the all elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini, have been satisfied.  In this regard, 
and in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the November 2001 letter 
was sent to the veteran after the RO's decisions that are the 
basis for this appeal.  As noted in Pelegrini, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after the VA receives a complete 
or substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  In this case, however, the RO 
decision that is the basis of this appeal had already been 
made long before the VCAA was enacted.  As there could be no 
useful purpose for providing another section 5103(a) notice 
under the circumstances of this case -- that is, at a time so 
far removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and 
pertinent VA treatment records have been obtained.  In this 
regard, all current records have been obtained.  There is no 
basis for speculating that additional unobtained evidence 
exists that would be relevant to the claim being decided 
herein.  The Board finds that the evidence, discussed infra, 
which includes, but is not limited to, medical evidence which 
shows treatment for numerous medical conditions and has a 
number of VA psychiatric examinations warrants the conclusion 
that a remand for additional examination is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  In this regard the Board notes 
that there are a number of VA and other examinations that 
include findings relative to the skin, and the record 
reflects that the veteran did not appear for two VA skin 
examinations in 2000, and that he has not made any 
allegations of current skin problems related to his PTSD.  
Further examination in this regard is not indicated.  The 
Board points out that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist 
or notify, and that such failure is no more than harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


II. Background

In June 1993 a VA clinical psychologist reported that the 
veteran had sleep problems, was "jumpy," was isolated, and 
had a probable alcohol problem.  Psychological testing was 
generally within normal limits.  The psychologist noted that 
there appeared to be evidence of some anxiety, tension, and 
dysphoria that did not appear excessive or significantly 
interfering.  The psychologist added that the test results 
suggested problems with substance abuse and/or a tendency to 
misuse substances, and thought that other addictive behaviors 
might need to be examined.  The VA psychologist also noted 
that, compared to the clinical picture presented in staff 
discussions, the veteran's test results were less elevated 
than expected, and the psychologist stated that this 
incongruity may be due to (a) overtly exaggerating 
symptomatology; (b) a defensive approach towards test-taking; 
(c) secondary gain issues involved; or (d) the MMPI is 
reflective of this man's perceived distress.

At a VA mental health clinic in July 1993 it was noted that 
that the veteran was alert and oriented.  He appeared 
somewhat anxious.  His affect was labile.  He was somewhat 
overly gregarious and admitted to smoking two joints of 
marijuana before the appointment.  The examiner noted that 
the veteran's memory appeared good and his interpretation of 
proverbs was appropriately abstract.  There was no evidence 
of hallucinations, delusions, paranoia, or suicidal or 
homicidal ideation.  He did not complain of nightmares or 
flashbacks.  His insight and judgment were questionable.  The 
examiner diagnosed alcohol and marijuana abuse, rule out mild 
PTSD, and rule out personality disorder with antisocial 
traits.

In October 1993 the veteran testified before a VA hearing 
officer, and related symptoms of a recurrent skin rash he 
said he had since service.  

On a November 1993 VA skin examination, there were white, 
slightly atrophic scars scattered on the dorsa of the hands 
and forearms.  No primary lesions were present, and only one 
small excoriation was present on the hand.  The assessment 
was stress related pruritis.

In November 1993 a private psychologist stated that he saw 
the veteran in July 1993 and that, since that time, he had 
been waiting for the veteran to return to do work simulation 
testing on a day when his symptoms were significant but that 
the veteran had never returned.  The psychologist did obtain 
and review the report from the VA psychologist noted above 
that had been composed in June and noted that the profile was 
generally within normal limits with evidence of anxiety, 
dysphoria, and problems with substance abuse.  The private 
psychologist noted that testing showed symptoms consistent 
with PTSD and also reported,

[After returning from Vietnam,] he was 
able to work successfully as a truck 
driver, as this kept him largely on his 
own.  He is now unable to pass the 
physical for this job and does not have 
the social skills, nor the emotional 
stability, to work with or around people.

The diagnoses were PTSD, generalized anxiety disorder, 
dysthymia or psychothymia, alcohol abuse, schizoid 
personality traits, arthritis, and blindness in left eye.  
The veteran's GAF was 55.  With regard to PTSD alone, the 
psychologist quoted the old VA rating criteria for a 70 
percent or severe disability.  He added, "When his periodic 
flare-ups of arthritis and his other emotional symptoms are 
considered, the situation suggests total vocational 
disability."

On a November 1993 VA psychiatric examination, it was noted 
that the veteran's speech was good and spontaneous.  He was 
very cooperative.  He had mood swings.  His thought processes 
were normal, his memory was fair, and he was oriented and 
alert.  The examiner found no hallucinations but probably 
some delusional material associated with PTSD.  There were no 
schizophrenic trends, but there was depression and anxiety.  
The veteran's insight was superficial, and his judgment good.  
He reported some suicidal feelings but he said he made no 
attempts.  There was no homicidal ideation.  The examiner 
diagnosed chronic PTSD, and dysthymia.

On a June 1994 psychological evaluation, the veteran reported 
that he worked as a truck driver for about 20 years, but 
stopped in 1990 because of physical limitations.  He reported 
that his psychological problems never stopped working in the 
past.  He said he stopped working three years ago because of 
physical limitations.  He said he was almost blind in one 
eye.  The diagnoses were alcohol abuse, cannabis abuse, PTSD 
by history, and personality disorder.  It was noted that that 
there was a long history of antisocial behavior, but that he 
had worked for 20 years (until he stopped work in 1990).  It 
was reported that in spite of his personality disorder and 
reported PTSD he was able to work until he perceived that his 
medical condition prevented him from working.  The examiner 
noted that there was an extreme tendency to overstate his 
psychological problems

On a February 1995 application for total compensation rating 
based on individual unemployability, the veteran noted that 
he had two years of college education and last worked in 1992 
as an truck driver.

On a March 1995 VA psychiatric examination, the veteran 
reported that he did not have nightmares very often, about 
one every three months.  He did not have intrusive thoughts 
about the war except when he hears a helicopter.  He reported 
that he avoided watching war movies and was sensitive to 
noises, especially the sound of a backfire.  He reported that 
his arthritis has been bad lately so that he could not engage 
in the mechanical construction work that he enjoys.  He 
stated that he last worked five or six years earlier when he 
was driving a truck but that he could no longer pass the 
Department of Transportation physical in part because he is 
totally blind in his left eye.  When asked if he thought his 
PTSD symptoms kept him from holding a job, he stated, "If 
you can't sleep, it is difficult to hold a job."  He stated 
that it was difficult for him to deal with authority.  He 
described his current level of alcohol and marijuana intake 
and gave a history of polysubstance abuse.  On mental status 
examination, it was reported that that his mood was euthymic, 
and his affect was appropriate.  His thought processes were 
logical and tight, and there was no loosening of associations 
nor confusion.  No gross impairment in memory was observed, 
and he was oriented in all three spheres.  No hallucinations 
or delusional material was noted.  Insight and judgment were 
adequate.  He denied suicidal intent.

The examiner diagnosed polysubstance abuse, personality 
disorder, and PTSD, by record.  On an August 1995 addendum to 
his the examiner noted that other examiners in the past had 
diagnosed a relatively mild PTSD but that the evidence was 
insufficient to conclude that the veteran was unemployable on 
the basis of PTSD.  He reiterated that the PTSD was seen as 
mild and there was no evidence consistent with an inability 
to maintain adequate vocational adjustment.

At a June 1995 RO hearing, the veteran described the symptoms 
of his PTSD consistent with the history of symptoms he has 
reported to examiners which are reiterated in the examination 
reports.  

VA outpatient treatment reports from 1993 to 1995 show 
attempts by VA staff to engage the veteran in mental health 
treatment, including, but not limited to, treatment for 
substance abuse.  However, the veteran, according to the 
records and his own testimony at the June 1995 hearing, has 
not consistently attended treatment sessions and has resisted 
treatment for alcohol and drug abuse.

A January 1995 decision by an administrative law judge of the 
Social Security Administration (SSA) notes that the veteran 
was found to be unable to work due to blindness, migratory 
arthralgia, PTSD, a personality disorder, and polysubstance 
abuse disorder.

A private psychologist reported in August 1995 that he 
examined the veteran in July 1995, and found that the 
veteran's current clinical symptoms were consistent with 
PTSD, although the veteran seemed to have been able to 
minimize many of the classic ongoing PTSD symptoms.  The 
examiner noted that his objective test findings indicated a 
tendency to exaggerate symptoms.

On a July 1997 VA examination, the veteran reported that he 
had trouble sleeping due to PTSD.  He reported that he had 
had vivid combat dreams in the past.  He said he avoided 
people and war movies.  He said he stopped working in 1989 
because of arthritis.  On the mental status examination, it 
was noted that that his mood was anxious.  His thought 
processes were logical and tight, and there was no loosening 
of associations or confusion.  No gross impairment in memory 
was observed, and he was oriented in all three spheres with 
no hallucinations or delusions.  Insight and judgment were 
adequate.  The diagnosis was chronic PTSD.  His GAF score was 
57.  The examiner noted that there was no evidence of 
individual unemployability noted during the examination.  

At an August 2000 RO hearing the veteran testified that he 
stopped working when the trucking company where he worked 
went out of business.  He related that his vision got so bad 
that he could not pass a physical for the Department of 
Transportation.  The veteran further testified that he was 
having increased flashbacks and difficulty sleeping.  He 
reported that he had recurring foot lesions, but was not 
being treated or taking medications.  

On a July 2001 VA psychiatric examination, the veteran 
reported that he had a great deal of anxiety and trouble 
sleeping.  He reported that he had had 3 marriages and 3 
divorces.  He said he had stopped working because he could 
not pass a physical to drive a truck.  He said he did not do 
any socializing.  On the mental status examination, no 
significant anxiety or dysphoria was noted. Speech was within 
normal limits.  His mood was euthymic and his affect was 
appropriate.  His thought processes were logical and tight, 
and there was no loosening of associations or confusion.  No 
gross impairment in memory was observed, and he was oriented 
in all three spheres.  No hallucinations or delusional 
material was noted.  Insight and judgment were adequate.  He 
denied suicidal intent.  The diagnosis was chronic PTSD.  His 
GAF score was 55.  The examining psychologist reported that 
there was no need to change the report from the time of the 
1997 evaluation.  The examiner noted that while the veteran 
reported PTSD symptomatology, his behavior was within normal 
limits.  The veteran reported during the examination that he 
had been unable to work because of physical symptoms rather 
than mental health problems.  The examiner said he "did 
find" (sic) evidence that the veteran's PTSD, in and of 
itself, precluded employment.  

In a March 2002 examination, the examining psychologist who 
examined the veteran in July 2001 reported a similar 
examination.  The key difficulty was that the veteran 
displayed anxiety, and that his insight was somewhat limited.  
Otherwise the clinical findings on the mental status 
examination were almost identical.  His GAF score was again 
55.  The examiner reported that the July 2001 report 
contained a typographical letter and should have read that 
the veteran's PTSD symptomatology did not preclude 
employment.

In a November 2002 addendum to the March 2002 VA examination 
report, the doctor reported that he had reviewed the 
veteran's entire claims file and said that additional testing 
was not needed and that the veteran's own statements 
supported the conclusion that it was physical, not 
psychiatric symptomatology that made the veteran unable to 
work.

The veteran testified at a hearing before the undersigned at 
the RO in November 2003.  He reported that he could not work 
because his PTSD effected his social interactions.  He also 
reported sleep impairment and depression.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A. PTSD 

Effective November 7, 1996, during the course of the 
veteran's claim, the regulations pertaining to evaluating 
psychiatric disabilities were revised.  Thus either the old 
or new rating criteria may be applied, whichever version is 
most favorable to the veteran, although the new criteria may 
only be applied to the period of time since their effective 
date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3-2000.

Under the old criteria, PTSD is rated 50 percent when, 
because of the condition, the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent rating for PTSD is 
warranted when, because of the condition, there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The veteran maintains that PTSD contributes to his not 
working, but other than the private psychologist's report in 
November 1993, there is no evidence to indicate that his PTSD 
caused him to stop working or prevented him from resuming 
employment, since the effective date of service connection 
for his PTSD.  The November 1993 private psychologist's 
report also showed additional problems such as substance 
abuse that presumably contributed to the veteran's not 
working.  The veteran has never been hospitalized for PTSD, 
and only briefly sought treatment for PTSD.

The greater weight of the remaining evidence reflects that 
the veteran's PTSD, in and of itself, does not prevent 
working.  VA examinations for PTSD, dating from 1997 to 2002, 
have assigned Global Assessment of Functioning (GAF) scores 
ranging from a low of 55 to a high of 57.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A GAF score of 51-60 indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2002), 38 C.F.R. § 4.130 (1996); 
VAOPGCPREC 10-95.

Considering the evidence and the old rating criteria of Code 
9411, no more than a considerable (50 percent) degree of 
social and industrial impairment from PTSD symptoms is shown.  
While the veteran argues that he is significantly impaired 
socially as a result of his PTSD, the level of social 
impairment is not shown to be severe.  On VA examinations in 
July 2001 and March 2002 the veteran said that he had 
recently had friends over.  In any event, the focus of the 
rating process is on industrial impairment from the service-
connected psychiatric disorder, and social impairment is 
significant only as it affects earning capacity.  38 C.F.R. § 
4.129 (1996); 38 C.F.R. § 4.126 (2002).  Despite not having 
worked for over 10 years, the evidence clearly indicates that 
his psychological problems did not cause him to stop working, 
nor cause his continued unemployed status.  In this regard 
the Board notes he has a non-service-connected personality 
disorder and history of substance abuse that cannot be 
considered when assessing his service-connected impairment.  
Furthermore the record shows that he exaggerates his 
psychological symptoms.  The Board concludes that the 
evidence as a whole is consistent with no more than 
considerable industrial and social impairment, which is 
compensated by the present 50 percent rating.  A severe 
degree of industrial and social impairment, as required for a 
70 percent rating under the old criteria, is not shown.

Considering the new criteria of Code 9411, the evidence shows 
no more than the 50 percent PTSD rating criteria, consisting 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, few, if any, of these typical symptoms are present in 
the veteran's case.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).

The extent of symptoms and the associated occupational and 
social impairment, as described in the new criteria for a 70 
percent rating, are not demonstrated by examination reports 
and other evidence.  The medical evidence does not contain 
findings showing recent suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation or neglect 
of personal appearance and hygiene.  Nor are there similar 
symptoms, which are typical of 70 percent psychiatric 
disability.

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required.  38 C.F.R. § 4.21.  Under 
either the old or new rating criteria for Code 9411, the 
evidence as a whole reflects occupational and social 
impairment from PTSD which more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating, 
and thus a rating higher than 50 percent may not be assigned.  
38 C.F.R. § 4.7.

The veteran's service-connected disability includes a skin 
condition (stress-related pruritis) that is not shown to be 
disabling.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v.  West, 12 Vet. App.  119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's PTSD, the evidence shows no distinct periods of 
time, since service connection became effective in August 
1996, during which PTSD has varied to such an extent that a 
rating greater than 50 percent would be warranted.  Thus 
staged ratings are not in order.

The preponderance of the evidence is against a rating greater 
than 50 percent for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for a higher rating must 
be denied.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

B.  A total compensation rating based on individual 
unemployability 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total compensation rating based on individual unemployability 
rating in the first instance, although appropriate cases must 
be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

In this regard, the evidence shows that the veteran's 
unemployability is caused by non-service-connected 
disabilities.  VA doctors have stated that his PTSD by itself 
does not prevent the veteran from working, and the veteran, 
himself, has indicated that it is his physical disabilities 
that rendered him unemployable.  As the veteran's only 
service-connected disability is rated at 50 percent he does 
not meet the percentage requirements for a total compensation 
rating based on individual unemployability, and the case must 
be denied on this basis.  

Moreover, the Board concludes that the preponderance of the 
evidence is against finding that the veteran is unable to 
secure and follow substantially gainful employment due solely 
to his service-connected disabilities.  Thus, the Board finds 
that referral of this case for the assignment of a total 
compensation rating based on individual unemployability on an 
extraschedular basis is not warranted.


ORDER

An initial rating higher than 50 percent for PTSD is denied.

A total compensation rating based on individual 
unemployability is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.   The Board may also choose to remand an issue or issues to the 
local VA office for additional development.    If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision.  The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.   We will return your file to your local VA office to implement 
the BVA's decision.   However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error.  
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence.  
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.   None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.   However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission.  

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.   If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.   As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.   You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S.  Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court.  You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.   The Court's facsimile number is (202) 501-5848.  

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office.  

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal.  If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered.  Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your motion within 
120 days from the date of this decision.  

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal.  For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested.  You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.   Send this motion to the address above for the 
Director, Management and Administration, at the Board.   Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time.  However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision.  

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).   Send this motion to the address above for the 
Director, Management and Administration, at the Board.  You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once.  You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R.  20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion.  See discussion on 
representation below.  Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time.  

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.   However, to be successful in reopening your claim, you must 
submit new and material evidence to that office.  See 38 C.F.R.  3.156(a).  

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.   An accredited representative of a 
recognized service organization may represent you free of charge.   VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims.  You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.   You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.   Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.   This information is also 
provided on the Court's website at www.vetapp.uscourts.gov.  

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal.  If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.   An attorney can also charge you for representing you before 
the Court.   VA cannot pay fees of attorneys or agents.  

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.   For more information, read section 5904, title 38, United 
States Code.  

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so.  Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board.  


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



